Citation Nr: 0918114	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
asthma with chronic bronchitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 to September 
1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that further 
development regarding VA's duty to notify and assist under 
the VCAA is required in the present case concerning the 
Veteran's claims.  

A review of the record indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Veteran submitted a SSA Notice of 
Award letter, which was received by VA in November 2007.  The 
SSA Notice of Award letter indicates SSA found that the 
Veteran became disabled under that administration's rules on 
January 1, 2006.  However, the Board observes that the record 
does not contain a copy of the SSA decision or the clinical 
records considered in reaching the determination, to include 
any medical records and/or work history reports.  The record 
also does not reflect that VA has sought to obtain the 
records from the SSA.  Where VA has actual notice that the 
appellant is receiving disability benefits from the SSA, the 
duty to assist requires VA to obtain a copy of the decision 
and the supporting medical records upon which the award was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  Because these records may be useful in adjudicating 
the Veteran's claim for a higher rating and for TDIU, the 
Board finds that a reasonable effort should be made to obtain 
them.  


Further, it appears that there is possibly an outstanding 
report of a VA examination.  In this regard, the December 
2005 rating decision notes that a future review examination 
will be scheduled to determine whether demonstrated 
improvement is sustained.  See also Statement of the Case, 
dated in June 2006.  Specifically, the December 2005 rating 
decision notes a future examination would be scheduled in 
October 2006.  Compare Report of a private pulmonary function 
test, dated in September 2005, with Private plethysmography 
report, dated in March 2006.  The record, as it currently 
stands, reflects that the Veteran's last VA examination was 
conducted in November 2005.  The Board notes that the claims 
folder does not contain the report of an October 2006 VA 
examination or even any indication if this examination took 
place.  As such, the Board finds that a report of the October 
2006 VA examination, if this record exists, should be 
associated with the claims folder.  Additionally, the Board 
finds a contemporaneous VA examination to determine the 
current severity of the Veteran's service-connected asthma 
would be useful prior to further appellate consideration.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R.  
§ 3.327(a) (2008) (noting that re-examinations are required 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability).

Additionally, during the pendency of this appeal, the Untied 
States Court of Appeals for Veterans Claims (Court), outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence a 
veteran may submit to support an increased rating claim.  The 
Veteran has not been provided with such notice and the Board 
finds that corrective notice should be sent to him to so 
comply.

In regard to the Veteran's TDIU claim, the Board finds that 
it is "inextricably intertwined" with the pending increased 
rating claim and the development requested in this remand.  
See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting 
the adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Therefore, a decision on the TDIU 
issue is deferred pending the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal of 
(1) entitlement to an evaluation in 
excess of 60 percent for asthma with 
chronic bronchitis, and (2) entitlement 
to a TDIU, due to service-connected 
disability, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and any other 
applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for an increased rating as well as 
the information and evidence necessary to 
substantiate his claim for TDIU.  Also, 
inform the appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman.  

Provide the Veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for bronchial asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602; 
and (4) examples of the types of medical 
and lay evidence the Veteran may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision (in approximately 
August 2007) concerning the Veteran's 
claim for disability benefits, including 
any medical records used to make the 
decision.  If the search for these 
records yields negative results, this 
fact should be clearly noted in the 
claims folder.  Also, provide the Veteran 
with notice of any inability to obtain 
these records.

3.  Associate a copy of the report of the 
October 2006 VA examination, if any, with 
the claims folder.  If this record does 
not exist or cannot be located, the 
claims folder should be documented in 
writing to reflect this.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected asthma with chronic bronchitis.  
All indicated tests and studies, 
including pulmonary function tests with 
FEV-1 and FEV-1/FVC results, should be 
accomplished and the findings reported in 
detail.  

The examiner should be asked to determine 
whether the Veteran's service-connected 
asthma is manifested by FEV-1 less than 
40 percent of predicted value, or FEV-
1/FVC is less than 40 percent of 
predicted value, or more than 1 attack 
per week with episodes of respiratory 
failure or requires daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  The VA examiner should also 
note the effect his service-connected 
asthma has on his occupational and daily 
life.

The VA examiner is also asked to opine 
whether it is at least as likely as not 
that his service-connected asthma renders 
him unable to secure or follow a 
substantially gainful occupation.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



